 

EXHIBIT 10.3

RETENTION AGREEMENT

 

This RETENTION AGREEMENT (this “Agreement”) is made effective as of
______________ __, 2018 (the “Effective Date”) by and between Tuesday Morning
Corporation, a Delaware corporation (“Tuesday Morning”), and _______________
(the “Employee”).  The Company and the Employee are referred to herein
individually as a “Party” and together as the “Parties”.  

 

 

RECITALS

 

WHEREAS, the Company (as defined below) currently employs the Employee; and

 

WHEREAS, the Company believes it is in its best interests to pay the Employee
additional compensation to induce the Employee to continue to provide services
to the Company through January 1, 2019 (the “First Retention Date”) and through
January 1, 2020 (the “Second Retention Date,” together with the First Retention
Date referred to herein as the “Retention Dates”), and the Employee desires to
continue to provide services to the Company through each of the Retention Dates.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:

 

1.Term.  Except as otherwise provided by Section 10 below, the provisions set
forth in this Agreement shall be in effect for a period commencing on the
Effective Date set forth above and shall continue through the first to occur of:
(a) the payment of the amounts described in Section 3 below; and (b) termination
of the Employee’s employment by the Employee for any reason or termination of
the Employee’s employment by the Company for Cause (as defined below).   Except
as otherwise provided in Section 3 below, upon termination of this Agreement
pursuant to subclause (b) of the immediately preceding sentence, the Employee
shall not be entitled to any payments pursuant to this Agreement.

 

2.Definitions.  For purposes of this Agreement, the following terms shall have
the meanings ascribed thereto:

 

(a)“Board” means the board of directors of Tuesday Morning.

(b)“Company” means Tuesday Morning Corporation, a Delaware corporation, and
Tuesday Morning, Inc., or any of their respective parents, subsidiaries or
affiliates, as applicable.

 

(c)“Cause” means (i) willful misconduct with respect to the Employee’s duties as
an employee of the Company; (ii) indictment for a felony; (iii) commission of
fraud, embezzlement, theft or other act involving dishonesty, or a crime
constituting moral turpitude, in any case whether or not involving the Company,
that, in the opinion of the Company, renders the Employee’s continued employment
harmful to the Company; (iv) breach or persistent breaches of any kind of the
Company’s employment policies (or the employment policies of any successor to
the Company), as they may exist from time-to-time, which is not cured after 30
days prior written notice by the Company; and/or (v) violation by the Employee
of the terms of any non-competition, non-disclosure or similar agreement with
respect to the Company to which the Employee is a party, including, without
limitation, the provisions of Section 5, 6, 7 or 8 of this Agreement.

 

 

 

--------------------------------------------------------------------------------

 

(d) “Change in Control” shall have the meaning ascribed to such term in the
Tuesday Morning Corporation 2014 Long-Term Incentive Plan, as amended.

 

(e)“Change in Control Period” means the 18-month period immediately following
the closing date of a Change in Control.

 

(f)“Good Reason” means, during the Change in Control Period, the Company,
without the Employee’s consent: (i) reduces the Employee’s base salary to an
amount that is materially less than the Employee’s base salary immediately prior
to the Change in Control Period; (ii) materially reduces the Employee’s
authority, duties, or responsibilities with the Company; (iii)  requires the
Employee to have the Employee’s principal work location changed to a location in
excess of 50 miles from the Employee’s principal work location immediately prior
to the Change in Control Period.  The foregoing events shall not constitute Good
Reason unless the Employee delivers to the Company a written notice of
termination of employment for Good Reason specifying the alleged event
constituting Good Reason within 90 days after the Employee first learns of the
existence of the circumstances giving rise to Good Reason and within 30 days
following delivery of such notice and the Company has failed to cure the
circumstances giving rise to Good Reason.

 

(g)“Total and Permanent Disability” shall have the meaning ascribed to such term
in the Tuesday Morning Corporation 2014 Long-Term Incentive Plan, as amended.

 

3.Retention Payment.  

 

(a)The Employee agrees to remain employed with the Company through each of the
Retention Dates and to keep information confidential in accordance with
Section 5 below and to comply with the provisions of Sections 6, 7, 8, and 9
below.  As consideration for the Employee’s agreements herein, the Company
agrees to pay the Employee [$_____________] (the “Retention Payment”), less all
applicable payroll and other tax withholdings, in accordance with the following
schedule: (i) 30% of the Retention Payment on the next regularly scheduled
payroll date following the First Retention Date, and (ii) 70% of the Retention
Payment on the Company’s next regularly scheduled payroll date following the
Second Retention Date.  Notwithstanding the foregoing, if the Employee’s
employment with the Company is terminated prior to either Retention Date by the
Company without Cause or due to the Employee’s death or Total and Permanent
Disability or by the Employee with Good Reason during the Change in Control
Period, then the Company shall pay the unpaid portion, if any, of the Retention
Payment to the Employee (or to his or her estate) on the Company’s next
regularly scheduled payroll date following the date the Employee returns a
validly executed, irrevocable Release (as defined below) in accordance with
Section 3(b) below; provided, however, that in the event the time period for the
Employee to return a Release, plus the expiration of the applicable revocation
period, begins in one taxable year and ends in a second taxable year, payment of
the Retention Payment will not be made until the second taxable year.  In
addition, if a Change in Control occurs (i) before the First Retention Date,
100% of the Retention Payment shall be paid on the First Retention Date,
provided that the Employee is employed by the Company on the First Retention
Date, or (ii) after the First Retention Date but before the Second Retention
Date, and the Employee is employed by the Company on the closing date of such
Change in Control, then the Company shall pay the full amount of any unpaid
portion of the Retention Payment to the Employee on the closing date of the
Change in Control.

 

(b)Notwithstanding the foregoing, the Retention Payment shall not be due and
payable upon a termination of the Employee’s employment as described in Section
3(a) above unless, within 30 days following the date of the Employee’s
termination of employment by the Company without Cause or due to the Employee’s
death or Total and Permanent Disability (or such

 

 

--------------------------------------------------------------------------------

 

greater time period as may be required by law), the Employee (or, in the event
of the Employee’s death, the representative of his or her estate) has executed
and timely delivered to the Company a release of claims in the form as is
reasonably satisfactory to the Company (a “Release”) and any applicable
revocation periods have expired.  The entire Retention Payment shall be
immediately forfeited, and the Company shall have no obligation to pay any
portion of the Retention Payment to, or on behalf of, the Employee under this
Agreement if (i) the Employee (or, in the event of the Employee’s death, the
representative of his or her estate) refuses to sign, or fails to timely return,
a Release, or (ii) the Employee violates any of the provisions of Sections 5 – 9
below.

 

4.Repayment Obligation.  In the event the Employee is paid any portion of the
Retention Payment pursuant to Section 3 above and the Employee violates the
provisions of Section 5, 6 or 7 below during the Restrictive Covenant Period (as
defined in Section 7(a) below), the Employee acknowledges, understands, and
agrees that immediately upon such violation, the Employee must repay the Company
an amount equal to the full amount of any portion of the Retention Payment (less
any taxes originally withheld by the Company from such payment) previously paid
to the Employee. The Employee further acknowledges, understands, and agrees that
the Company shall be entitled to deduct from any other compensation payable to
the Employee any amounts that the Employee is required to pay in accordance with
this Section 4.  The Employee’s repayment obligation under this Section 4 shall
survive termination of this Agreement.

 

5.Confidential Information and Non-Disclosure Obligations.  

 

(a)During the Employee’s employment with the Company, the Company shall provide
the Employee otherwise prohibited access to certain of its Confidential
Information which is not known to the Company’s competitors or within the
Company’s industry generally, which was developed by the Company over a long
period of time and/or at its substantial expense, and which is of great
competitive value to the Company.  For purposes of this Agreement, “Confidential
Information” includes all trade secrets and confidential and proprietary
information of the Company, including, but not limited to, the following: all
documents or information, in whatever form or medium, concerning or relating to
the Company’s operations; procedures; computer systems; customer information;
methods of doing business; merchandise; marketing plans and methods; financial
and accounting information; policies and practices; product information and
strategy; project and prospect locations and leads; developmental or
experimental work; research; development; know-how; technical data; designs;
plans for research or future products; improvements; discoveries; database
schemas or tables; development tools or techniques; finances; business plans;
sales plans and strategies; budgets; pricing and pricing strategies and
techniques; costs; customer and client lists and profiles; customer and client
nonpublic personal information; supplier lists; business records; audits;
management methods and information; reports, recommendations and conclusions;
business practices; strategies; training manuals; vendors; suppliers;
contractual relationships; and other business information disclosed or made
available to the Employee by the Company, either directly or indirectly, in
writing, orally, or by drawings or observation, that is not known to the public
or any of the Company’s competitors or within the Company’s industry generally,
which was developed by the Company at its expense, and which is of value to the
Company. Confidential Information prepared or compiled by the Employee and/or
the Company or furnished to the Employee during the Employee’s employment with
the Company shall be the sole and exclusive property of the Company, and none of
such Confidential Information or copies thereof, shall be retained by the
Employee.  The Employee acknowledges that the Company does not voluntarily
disclose Confidential Information, but rather takes precautions to prevent
dissemination of Confidential Information beyond those employees such as the
Employee entrusted with such information.  The Employee further acknowledges
that the Confidential Information: (i) is entrusted to the Employee because of
the Employee’s position with the

 

 

--------------------------------------------------------------------------------

 

Company; and (ii) is of such value and nature as to make it reasonable and
necessary for the Employee to protect and preserve the confidentiality and
secrecy of the Confidential Information.  The Employee acknowledges and agrees
that the Confidential Information is a valuable, special, and a unique asset of
the Company, the disclosure of which could cause substantial injury and loss of
profits and goodwill to the Company.  While the Employee may not disclose any
such Confidential Information, the Employee has the right to discuss wages,
benefits or other terms and conditions of employment.  Nothing in this
Agreement, including the definition of “Confidential Information” above and the
nondisclosure requirements in Section 5(b) is intended to restrict the
Employee’s right to have such discussions.  

 

(b)The Employee shall hold all Confidential Information in strict
confidence.  The Employee shall not, during the period of the Employee’s
employment or at any time thereafter, disclose to anyone, or publish, use for
any purpose, exploit, or allow or assist another person to use, disclose or
exploit, except for the benefit of the Company, without prior written
authorization, any Confidential Information or part thereof, except as
permitted: (i) in the ordinary course of the Company’s business or the
Employee’s work for the Company; or (ii) by law.  The Employee shall use all
reasonable precautions to assure that all Confidential Information is properly
protected and kept from unauthorized persons.  Further, the Employee shall not
directly or indirectly, use the Company’s Confidential Information or
information regarding the names, contact information, skills and compensation of
employees and contractors of the Company to: (i) call upon, solicit business
from, attempt to conduct business with, conduct business with, interfere with or
divert business away from any customer, client, vendor or supplier of the
Company with whom or which the Company conducted business within the eighteen
(18) months prior to the Employee’s termination from employment with the
Company; and/or (ii)  recruit, solicit, hire or attempt to recruit, solicit, or
hire, directly or by assisting others, any persons employed by or associated
with the Company.  The Employee agrees that the Employee shall take all steps
necessary to safeguard all Confidential Information and prevent its wrongful
use, disclosure, or dissemination of any other person or entity.  The Employee
further agrees that in the event the Employee is subpoenaed, served with any
legal process or notice or otherwise requested to produce or divulge, directly
or indirectly, any Confidential Information by any entity, agency, or person in
any formal or informal proceeding including, but not limited to, any interview,
deposition, administrative or judicial hearing and/or trial, and upon the
Employee’s receipt of such subpoena, process, notice or request, the Company
requests that the Employee notify and deliver via overnight delivery service a
copy of the subpoena, process, notice or other request to: the Company’s General
Counsel at 6250 LBJ Freeway, Dallas, Texas 75240.

 

(c)The Employee shall immediately notify the Company’s General Counsel if the
Employee learns of or suspects any unauthorized disclosure of Confidential
Information concerning the Company.

 

(d)The Employee agrees that the Employee shall not use or disclose any
confidential or trade secret information belonging to any former employer or
third party, and the Employee shall not bring onto the premises of the Company
or onto any Company property, any confidential or trade secret information
belonging to any former employer or third party without such third parties’
consent.  

 

(e)During the Employee’s employment, the Company will receive from third parties
their confidential and/or proprietary information, subject to a duty on the
Company’s part to maintain the confidentiality of and to use such information
only for certain limited purposes.  The Employee agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person or organization or to use it except as necessary in
the course of

 

 

--------------------------------------------------------------------------------

 

the Employee’s employment with the Company and in accordance with the Company’s
agreement with such third party.

 

(f)Notwithstanding the foregoing or any other agreement regarding
confidentiality with the Company, the Employee may disclose Confidential
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having authority over the Employee or the business of the
Company or by any administrative body or legislative body (including a committee
thereof) with jurisdiction to order the Employee to divulge, disclose or make
accessible such information.  Nothing in this Agreement is intended to interfere
with the Employee’s right to (i) report possible violations of state or federal
law or regulation to any governmental agency or entity, (ii) make other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation, (iii) file a claim or charge with any government
agency or entity, or (iv) testify, assist, or participate in an investigation,
hearing, or proceeding conducted by any government  or law enforcement agency,
entity or court.  

 

(g)The Employee is hereby notified in accordance with the Defend Trade Secrets
Act of 2016 that the Employee will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law, or (ii)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding.  The Employee is further notified that if the Employee
files a lawsuit for retaliation against the Company for reporting a suspected
violation of law, the Employee may disclose the Company's trade secrets to the
Employee’s attorney and to use the trade secret information in the court
proceeding if the Employee (x) files any document containing the trade secret
under seal; and (y) does not disclose the trade secret, except pursuant to court
order.

 

(h)Upon the termination of the Employee’s employment for any reason, the
Employee shall immediately return and deliver to the Company any and all
Confidential Information, software, devices, cell phones, personal data
assistants, credit cards, data, reports, proposals, lists, correspondence,
materials, equipment, computers, hard drives, papers, books, records, documents,
memoranda, manuals, e-mail, electronic or magnetic recordings or data, including
all copies thereof, which belong to the Company or relate to the Company’s
business and which are in the Employee’s possession, custody or control, whether
prepared by the Employee or others.  If at any time after termination of the
Employee’s employment the Employee determines that the Employee has any
Confidential Information in the Employee’s possession or control, the Employee
shall immediately return to the Company all such Confidential Information in the
Employee’s possession or control, including all copies and portions thereof.    

 

6.Non-Disparagement. The Employee agrees that, unless permitted by law, the
Employee will not make any disparaging statements or representations, either
directly or indirectly, whether orally or in writing, to any person whatsoever,
about the Company, its operations, business practices and/or products.  For
purposes of this Section 6, a disparaging statement or representation is any
communication which, if publicized to another, would cause the recipient of the
communication to question the business condition, integrity, competence, good
character or product quality of the Company.  

7.Restrictive Covenants.   In Section 5, the Company promised to provide the
Employee certain Confidential Information.  The Employee recognizes and agrees
that: (i) the Company has devoted a considerable amount of time, effort, and
expense to develop its Confidential Information and business goodwill; (ii) the
Company’s Confidential Information and business goodwill are valuable assets to
the Company; and (iii) any unauthorized use or disclosure of the Confidential
Information would cause

 

 

--------------------------------------------------------------------------------

 

irreparable harm to the Company for which there is no adequate remedy at law,
including damage to the Company’s business goodwill.  To protect the
Confidential Information and business goodwill of the Company, the Employee
agrees to the following restrictive covenants.

 

(a)Non-Solicitation.  The Employee agrees that, as part of the Employee’s
employment or association with the Company, the Employee will become familiar
with the salary, pay scale, capabilities, experiences, skill and desires of the
Company’s employees and consultants.  For these reasons, the Employee agrees
that to protect the Company’s Confidential Information, legitimate business
interests, and business goodwill, it is necessary to enter into the following
restrictive covenant.  The Employee agrees that, during the Employee’s
employment and for a period of twelve (12) months following the date on which
the Employee’s employment with the Company terminates for any reason (the
“Restrictive Covenant Period”), the Employee, whether directly or indirectly,
shall not recruit, solicit, hire or attempt to recruit, solicit, or hire,
directly or by assisting others, any persons employed by or associated with the
Company, nor shall the Employee contact or communicate with any such persons for
the purpose of inducing such persons to terminate their employment or
association with the Company.  For purposes of this paragraph, the “persons”
covered by this prohibition include current employees and persons who were
employed by the Company within twelve (12) months of the time of the attempted
recruiting, solicitation, or hiring.  

 

(b)Non-Compete.  During the Restrictive Covenant Period, the Employee shall not,
without the Company’s prior written consent, directly or indirectly: (i) solicit
business for or on behalf of any person or business entity operating a Competing
Business (as defined below) in the Restricted Area (as defined below); (ii) own,
operate, participate in, become employed with, consult for or have any interest
in any Competing Business in the Restricted Area, except that the Employee may
own publicly traded stock for investment purposes only in any company in which
the Employee owns less than 5% of the voting equity; or (iii) use or rely upon
any Confidential Information in any competition, solicitation, or marketing
effort.  As used herein, “Competing Business” means any business, individual,
partnership, firm, corporation or other entity that is competing or that is
preparing to compete with the Company’s business of being a retailer or a
business specializing in high-quality home furnishings, housewares or gift
related items in the United States; and any other business the Company
conducted, prepared to conduct or materially contemplated conducting during the
Employee’s employment with the Company.  Competing Business shall include
business of the type of, but not be limited to, the following entities: The TJX
Companies, Inc. (including, without limitation, TJ Max, HomeGoods, Marshall’s
Mega Stores, At Home Group, Inc., and Marshall’s, Inc.); Ross Stores, Inc.;
Burlington Stores, Inc.; One Kings Lane, Inc.; Joss and Main (owned by Wayfair,
LLC); zulily, inc.;  Nordstrom Rack (owned by Nordstrom, Inc., but not including
Nordstrom stores); Back Stage (owned by Macy’s, Inc., but not including Macy’s
stores); Ollie's Bargain Outlet Holdings, Inc.; and Overstock.com, Inc.  As used
herein, “Restricted Area” means the United States and any other geographical
area in which the Company provides services during the Employee’s employment and
for which the Employee had any responsibility or about which the Employee
received Confidential Information.  Notwithstanding anything to the contrary
contained herein, solely for purposes of this Section 7(b), the Restrictive
Covenant Period shall immediately end with respect to the obligations set forth
in this Section 7(b), and the Employee shall no longer be obligated to comply
with the provisions of this Section 7(b), if the Employee’s employment with the
Company is terminated by the Company without Cause on or after a Change in
Control.

 

(c)Remedies.  The Employee acknowledges that the restrictions contained in
Sections 5, 6, and 7, in view of the nature of the Company’s business, are
reasonable and necessary to protect the Company’s legitimate business interests,
business goodwill and reputation, and that any

 

 

--------------------------------------------------------------------------------

 

violation of these restrictions would result in irreparable injury and
continuing damage to the Company, and that money damages would not be a
sufficient remedy to the Company for any such breach or threatened
breach.  Therefore, the Employee agrees that the Company shall be entitled to a
temporary restraining order and injunctive relief restraining the Employee from
the commission of any breach or threatened breach of Section 5, 6, and 7,
without the necessity of establishing irreparable harm or the posting of a bond,
and to recover from the Employee damages incurred by the Company as a result of
the breach, as well as the Company’s attorneys’ fees, costs and expenses related
to any breach or threatened breach of this Agreement and enforcement of this
Agreement.  Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys’ fees, and costs.  The existence of any claim or cause
of action by the Employee against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the restrictive covenants contained in Sections 5, 6, and 7, or
preclude injunctive relief.

 

(d)Tolling.  If the Employee violates any of the restrictions contained in this
Section 7, the Restrictive Covenant Period shall be suspended and shall not run
in favor of the Employee until such time that the Employee cures the violation
to the satisfaction of the Company; the period of time in which the Employee is
in breach shall be added to the Restrictive Covenant Period.

 

(e)Notice.  If the Employee, in the future, seeks or is offered employment, or
any other position or capacity with another company or entity, the Employee
agrees to inform each new employer or entity, before accepting employment, of
the existence of the restrictions in Section 5, 6, and 7. The Company shall be
entitled to advise such person or subsequent employer of the provisions of
Section 5, 6, and 7 and to otherwise deal with such person to ensure that the
provisions of Section 5, 6, and 7 are enforced and duly discharged.

 

8.Confidentiality of this Agreement.  Except to the extent disclosure is
required by law (including any required disclosures under federal security
laws), the Employee agrees to keep the terms of this Agreement, including,
without limitation, the amount of the Retention Payment, completely confidential
and shall not disclose the same to any person; provided, however, that the
Employee may disclose the terms of this Agreement and the amount of the
Retention Payment to the Employee’s family and financial, tax, professional,
pastoral and legal advisors or as otherwise permitted by applicable law.  Before
sharing this Agreement or its terms with the Employee’s family or the Employee’s
financial, tax, professional, pastoral and/or legal advisors, the Employee
agrees to notify them of this confidentiality requirement and to require them to
agree to this confidentiality requirement.  In addition, the Parties expressly
acknowledge that certain employees of the Company currently know or have been
provided the terms of this Agreement, and any subsequent disclosure of this
Agreement or its terms by such employees of the Company shall not constitute a
breach or violation of this Section 8 by the Employee.

 

9.Cooperation.  During the term of this Agreement and after the Employee’s
employment with the Company terminates for any reason, the Employee agrees,
subject to his or her other professional and personal commitments to the extent
practicable, to provide the Employee’s full cooperation, at the request of the
Company, in the transitioning of the Employee’s job duties and responsibilities
and any and all investigations or other legal, equitable or business matters or
proceedings which involve any matters for which the Employee worked on or had
responsibility for during the Employee’s employment with the Company.  The
Employee also agrees, subject to his or her other professional and personal
commitments to the extent practicable, to be reasonably available to the Company
or its representatives to provide general advice or assistance as requested by
the Company (subject to his or her rights under the Fifth Amendment of the U.S.
Constitution).  This includes, but is not limited to, testifying (and preparing
to testify) as a witness in any proceeding or otherwise providing information or
reasonable assistance to the Company in

 

 

--------------------------------------------------------------------------------

 

connection with any investigation, claim or suit, and cooperating with the
Company regarding any investigation, litigation, claims or other disputed items
involving the Company that relate to matters within the knowledge or
responsibility of the Employee (subject to his or her rights under the Fifth
Amendment of the U.S. Constitution).  Specifically, the Employee agrees, subject
to his or her other professional and personal commitments to the extent
practicable, (a) to meet with the Company’s representatives, its counsel or
other designees at reasonable times and places with respect to any items within
the scope of this provision; (b) to provide truthful testimony regarding the
same to any court, agency or other adjudicatory body; (c) to provide the Company
with immediate notice of contact or subpoena by any non-governmental adverse
party as to matters relating to the Company; and (d) to not voluntarily assist
any such non-governmental adverse party or such non-governmental adverse party’s
representatives.  The Employee acknowledges and understands that the Employee’s
obligations of cooperation under this Section 9 are not limited in time and may
include, but shall not be limited to, the need for or availability for
testimony.  The Company shall reimburse the Employee for reasonable expenses
incurred in providing cooperation requested by the Company pursuant to this
Section 9.  

10.Survival.  The provisions of Sections 4, 5, 6, 7, 8, and 9 creating
obligations extending beyond the term of this Agreement shall survive the
expiration or termination of this Agreement and of the Employee’s employment
with Company, regardless of the reason for such expiration or termination.  

11.Section 409A. The Parties intend this Agreement, and any payments made
pursuant to this Agreement, to be exempt from the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, as a “short-term deferral”
within the meaning of Treasury Regulation Section 1.409A-1(b)(4), and further
agree to interpret this Agreement at all times in accordance with such intent.

12.No Right to Continued Employment.  Nothing contained in this Agreement shall
be deemed to give the Employee the right to be retained in the employment of the
Company or to interfere with the right of the Company to discharge the Employee
at any time regardless of the effect that such discharge shall have upon the
Employee under this Agreement.

 

13.Entire Agreement.  This Agreement is the entire agreement between the Parties
with respect to the subject matter hereof and supersedes any previous
agreements, written or oral, between the Employee and the Company with regard to
the subject matter of this Agreement.  Notwithstanding the foregoing, this
Agreement does not supersede any non-disclosure, non-disparagement, or
confidentiality provisions or agreements that the Employee and the Company have
previously entered into, and the Parties agree that this Agreement and any prior
provisions and/or agreements are both enforceable and may run concurrently and
may both be enforced.  This Agreement may not be modified or amended orally, and
any amendment or modification must be in a writing signed by the Parties. The
Employee acknowledges and represents that in executing this Agreement, the
Employee did not rely, and has not relied, on any communications, promises,
statements, inducements, or representation(s), oral or written, by the Company,
except as expressly contained in this Agreement.  The Parties represent that
they have relied on their own judgment in entering into this Agreement.

 

14.Partial Invalidity and Reformation.  The Employee and the Company understand
that nothing in this Agreement is intended to hinder the Employee’s performance
of any legally-required duty or to violate any applicable law, rule or
regulation and that, in the event any court of competent jurisdiction holds any
provision of this Agreement to be invalid or unenforceable, such invalid or
unenforceable provision(s) shall be limited or excluded from this Agreement to
the minimum extent required, and the remaining provisions shall not be affected
and shall remain in full force and effect.

 

15.Nonwaiver and Construction.  The Company’s waiver of any provision of this
Agreement shall not constitute (a) a continuing waiver of that provision, or (b)
a waiver of any other provision of this

 

 

--------------------------------------------------------------------------------

 

Agreement.  Nothing contained in this Agreement shall be construed as
prohibiting the Company or Tuesday Morning from pursuing any other remedies
available for any breach or threatened breach, including, without limitation,
the recovery of money damages.  

16.Controlling Law. This Agreement shall be governed by and construed under the
laws of the State of Texas.  Any dispute in the meaning, effect, or validity of
this Agreement shall be resolved in accordance with the laws of the State of
Texas without regard to the conflict of laws provisions thereof.  The Company
and the Employee agree that the language in this Agreement shall, in all cases,
be construed as a whole, according to its fair meaning, and not strictly for, or
against, either of the Parties.  

 

17.No Duties; Waiver of Claims.  Except to the extent required by any
unwaiveable requirement under applicable law, no employee of the Company shall
have any duties or liabilities, including, without limitation, any fiduciary
duties, to the Employee (or any person claiming by or through the Employee) as a
result of this Agreement or any claim arising hereunder and, to the fullest
extent permitted under applicable law, the Employee irrevocably waives and
releases any right or opportunity the Employee might have to assert (or
participate or cooperate in) any claim against any employee or outside director
of the Company arising out of this Agreement.  This Agreement does not create,
nor shall it be construed as creating, any principal and agent, trust, or other
fiduciary duty or special relationship running from the Company to the Employee.

 

18.Counterparts.  This Agreement may be executed by the Parties in multiple
counterparts, whether or not all signatories appear on these counterparts
(including via electronic signatures and exchange of PDF documents via email),
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 

 

the Employee:THE COMPANY:

 

 

Signature:Signature:

Print Name:Print Name:

Date: Title:

 

 

 

 

 

 